      Case 3:20-cv-00953 Document 1 Filed 09/17/20 Page 1 of 6 Page ID #1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )
vs.                                              )   Civil No. 20-cv-953
                                                 )
ESTATE OF MAURICE COX, Deceased,                 )
ROGER D. COX, IRLYS LORKIEWICZ-                  )
HAAK, MAURICE D. COX, UNKNOWN                    )
HEIRS AND LEGATEES OF MAURICE                    )
COX, Deceased, UNKNOW OWNERS, and                )
NON-RECORD CLAIMANTS,                            )
                                                 )
       Defendants.                               )

                                         COMPLAINT

       The plaintiff, United States of America, by its attorneys, Steven D. Weinhoeft, United

States Attorney for the Southern District of Illinois, and Adam E. Hanna, Assistant United States

Attorney, pursuant to 28 U.S.C. § 1345, alleges the following cause of action for foreclosure:

       1.      Plaintiff files this complaint to foreclose the mortgage or other conveyance in the

nature of a mortgage, arising in Massac County, in the Southern District of Illinois, and to join

the following persons as defendants:

               Estate of Maurice Cox, deceased, Roger D. Cox, Irlys Lorkiewicz-Haak, Maurice
               D. Cox, Unknown Heirs and Legatees of Maurice D. Cox, deceased, Unknown
               Owners, and Non-Record Claimants

       2.      Attached as Exhibit “A” is a copy of the mortgage; Exhibit “B” is a copy of the

note secured thereby; Exhibit “C” is the notice of acceleration; and Exhibit "D" is an affidavit of

Ababdonment.

       3.      Information concerning mortgage:

               a.     Nature of instrument:                  Mortgage
Case 3:20-cv-00953 Document 1 Filed 09/17/20 Page 2 of 6 Page ID #2




       b.    Date of mortgage:                   Ex. A, June 4, 1990

       c.    Names of mortgagors:                Ex. A, Maurice Cox and Lena Cox

       d.     Name of mortgagee:                 United States of America acting
                                                 through the Rural Housing Service
                                                 or successor agency, United States
                                                 Department of Agriculture, f/k/a
                                                 Farmers Home Administration

       e.    Date and place of recording:        Ex. A, June 4, 1990, Massac
                                                 County, Illinois

       f.    Identification of recording:        Ex. A, recorded in Mortgage Record
                                                 Volume 292, Pages 294-297,
                                                 Massac County, Illinois

       g.    Interest subject to the mortgage:   Fee Simple

       h.    Amount of original indebtedness,
             including subsequent advances
             made under the mortgage:            $42,200.00

       i.    Both the legal description of the mortgaged real estate and the common
             address or other information sufficient to identify it with reasonable
             certainty:

             (1)    Legal description of the mortgaged premises:

                    The West forty (40) feet of Lot thirty six (36) and the East thirty
                    (30) feet of Lot thirty seven (37) of Timberwood Subdivision in
                    the City of Metropolis, as per recorded plat thereof.

                    Subject to mineral reservation by Illinois Central Gulf Railroad in
                    deed recorded in Volume 185 pages 322-325 and reservation by
                    Illinois Central Gulf Railroad the right for the continued
                    maintenance, replacement and use of all existing conduits, sewers,
                    water mains, gas lines, electric power lines, wire and other
                    utilities, and easements on premise described in Volume 185
                    pages 322-325 whether or not of record including the repair,
                    reconstruction and replacement thereof and grantee in said deed
                    agrees not to interfere with the rights reserved or any facilities
                    used pursuant thereto.

                    Tax ID# 08-01-101-036




                                       2
Case 3:20-cv-00953 Document 1 Filed 09/17/20 Page 3 of 6 Page ID #3




             (2)    Common address or location of mortgaged premises:

                    216 East 19th Street, Metropolis, Illinois 62960

       j.    Statement as to defaults, including, but not necessarily limited to, date
             of default, current unpaid principal balance, per diem interest accruing,
             and any other information concerning the default:

             (1)    Mortgagors have not paid the monthly installments of principal,
                    interest, taxes, and/or insurance for September 3, 2019, through the
                    present, and the secured note is in default and arrears in the total
                    amount of $4,855.64.

             (2)    The current unpaid principal balance is $11,139.55, the interest is
                    $830.51, the unpaid fee balance is $1,908.15, and the fee interest
                    balance is $30.60, for a total of $13,908.81.

             (3)    The total amount now due is $13,908.81 as of February 3, 2020,
                    plus interest accrued thereafter, court costs, title costs, and
                    plaintiff’s attorney fees.

             (4)    The per diem interest accruing under the mortgage after default
                    is $3.1279.

             (5)    Taxes due: General real estate taxes for the year 2019 are not yet
                    due.

       k.    Name of present owner of the real estate: Maurice Cox, deceased

       l.    Names of other persons who are joined as defendants and whose interest
             in or lien on the mortgaged real estate is sought to be terminated:

             (1)    Roger D Cox, son of Maurice Cox, deceased

             (2)    Irlys Lorkiewicz-Haack, daughter of Maurice Cox, deceased

             (3)    Maurice D. Cox, son of Maurice Cox, deceased

             Plaintiff’s mortgage constitutes a valid, prior and paramount lien upon the
             indicated interest in the mortgaged real estate, which lien is prior and
             superior to the right, title, interest, claim or lien of all parties and non-
             record claimants whose interests in the mortgaged real estate are sought to
             be terminated.




                                       3
Case 3:20-cv-00953 Document 1 Filed 09/17/20 Page 4 of 6 Page ID #4




       m.    Names of defendants claimed to be personally liable for deficiency, if
             any:

             Not applicable.

       n.    Capacity in which plaintiff brings this foreclosure:

             As the owner and legal holder of said note, mortgage, and indebtedness.

       o.    Facts in support of shortened redemption period, if sought:

             We are requesting the redemption period be shortened to 60 days due to
             the fact the fair market value of the mortgaged real estate is less than 90
             percent of the amount of the judgment requested in the complaint.

       p.    Statement that the right of redemption has been waived by all owners of
             redemption, if applicable:

             Rural Development waives any and all rights to a personal deficiency
             judgment against the defendant.

       q.    Facts in support of request for attorney’s fees, costs, and expenses, if
             applicable:

             Plaintiff has been required to retain counsel for prosecution of this
             foreclosure and to incur substantial attorney’s fees, court costs, title
             insurance or abstract costs, and other expenses that should be added to the
             balance secured by the mortgage.

       r.    Facts in support of a request for appointment of mortgagee in possession
             or for appointment of a receiver, and the identity of such receiver, if
             sought:

             Not applicable.

       s.    Plaintiff does NOT offer to mortgagor in accordance with 735 ILCS §
             5/15-1402, to accept title to the real estate in satisfaction of all
             indebtedness and obligations secured by the mortgage without judicial
             sale.

       t.    Name or names of defendants whose right to possess the mortgaged real
             estate, after the confirmation of a foreclosure sale, is sought to be
             terminated and, if not elsewhere stated, the facts in support thereof:

             Maurice Cox, deceased




                                       4
     Case 3:20-cv-00953 Document 1 Filed 09/17/20 Page 5 of 6 Page ID #5




       4.      The statements contained in the statutory form complaint authorized by 735 ILCS

§ 5/15-1504(a) are “deemed and construed” to include the factual allegations provided by 735

ILCS § 5/15-1504(c), (d), and (e).

                                     REQUEST FOR RELIEF

       Plaintiff requests:

       1.      A judgment to foreclosure and sale.

               a.      That an accounting may be taken under the direction of the court of the
                       amounts due and owing to the plaintiff.

               b.      That the mortgagor be ordered to pay to the plaintiff before expiration of
                       any redemption period (or, if no redemption period, before a short date
                       fixed by the court) whatever sums may appear to be due upon the taking
                       of such account, together with attorney’s fees and costs of the proceedings
                       (to the extent provided in the mortgage or by law).

               c.      That in default of such payment in accordance with the judgment, the
                       mortgaged real estate be sold as directed by the court, to satisfy the
                       amount due to the plaintiff as set forth in the judgment, together with the
                       interest thereon at the federal rate from the date of judgment pursuant to
                       28 U.S.C. § 1961(a).

               d.      That if no redemption is made prior to such sale, a deed may be issued to
                       the purchaser thereat according to law and such purchaser be let into
                       possession of the mortgaged real estate.

       2.      An order granting a shortened redemption period, if sought.

       3.      An order granting possession, if sought.

       4.      An order placing the mortgagee in possession or appointing a receiver, if sought.

       5.      A judgment for attorney’s fees, costs, and expenses, if sought.

       6.      Such other relief as equity may require, including, but not limited to, declaratory
               and injunctive relief.




                                                 5
     Case 3:20-cv-00953 Document 1 Filed 09/17/20 Page 6 of 6 Page ID #6




                         ADDITIONAL REQUEST FOR RELIEF

       Plaintiff also requests that the judgment for foreclosure and sale or other orders entered

herein provide for the following pursuant to 735 ILCS § 5/15-1506(f):

       1.     A sale by public auction.

       2.     A sale by open bid.

       3.     A judicial sale conducted by the United States Marshal or his representative, at
              which the plaintiff is entitled to bid.

       4.     That title in the real estate may be subject, at the sale, to exceptions including all
              general real estate taxes payable as of the date of entry of the judgment of
              foreclosure, any special assessments on the real estate, and easements and
              restrictions of record.

       5.     In the event a party to the foreclosure is a successful bidder at the sale, that such
              party shall be allowed to offset against the purchase price to be paid for such real
              estate amounts due such party under the judgment of foreclosure or order
              confirming the sale.

                                             UNITED STATES OF AMERICA

                                             STEVEN D. WEINHOEFT
                                             United States Attorney

                                             s/ Adam E. Hanna

                                             ADAM E. HANNA
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             Nine Executive Drive
                                             Fairview Heights, IL 62208-1344
                                             Phone: (618) 628-3010
                                             Fax: (618) 622-3810
                                             E-mail: Adam.Hanna@usdoj.gov




                                                6
